Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 04/22/2019.
Claims 1-20 are pending. 
Claims 1 and 12 are independent.
This application claims the continuation benefit of the application number 13/135287 filed on 04/21/2016 incorporated herein. 

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 06/20/2019 and 12/17/2020 have been filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  See MPEP § 804.

Claims 1 and 12 are rejected on the ground of nonstatutory double patenting over claims 1, 22 and 24  of U.S. Patent No. 10,271400 (U.S. Patent application 15/135287 and USPGPub No. 2016/0341436) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the U.S. Patent No. 10,271400 (U.S. Patent application 15/135287 and USPGPub No. 2016/0341436) and the applications are claiming common subject matter, as follows: 

Instant Application No. 16/390716 
USPat No. 10,271400 (U.S. Patent application 15/135287 and USPGPub No. 2016/0341436)
Title 
Controlling physiological conditions by controlling environmental conditions
Controlling physiological conditions by controlling environmental conditions
Claim 1. A method comprising: receiving physiological data associated with at least one health condition of an animal subject;  



receiving environmental data 
associated with one or more environment conditions to which the animal subject is or has been exposed, wherein said environmental data comprises at least historical data over a certain period, wherein said certain period is at least one hour;  


determining operating parameters for at least one environmental device having variable output based at least partially on at least a portion of 
physiological data and at least a portion of said historical data, 
wherein determining the operating parameters comprises at least comparing said at least one physiological data to a baseline measurement and either increasing or decreasing said output depending on whether said at least one physiological data is above or below said baseline, wherein the degree to which the output is increased or decreased depends at least in part on said historical data;  and 

transmitting the set of operating parameters to the at least one environmental device to at least partially control the output to thereby at partially control the at least one health condition.

receiving a set of physiological data associated with at least one health condition of an animal subject, wherein said at least one health condition is a 
receiving a set of environmental data associated with one or more environment conditions to which the animal subject is or has been exposed, 
wherein said set of environmental data comprises at least historical data 
corresponding to accumulated light exposure of said subject over a certain 
period, wherein said certain period is at least one hour;  
determining a set of operating parameters for at least one environmental device based at least 
partially on at least a portion of the set of physiological data and at least a 
portion of the set of environmental data, wherein said at least one environmental device is at least one light-emitting device having variable light output, and wherein determining the operating parameters comprises determining a change in light output of said at least one light-emitting device based on said at least one MCCIC and said accumulated light exposure, wherein determining the operating parameters comprises at least comparing said at least one MCCIC to a baseline measurement and either increasing or decreasing said light exposure depending on whether said at least one MCCIC is above or below said baseline, wherein the degree to which light exposure is increased or decreased depends at least in part on said accumulated light exposure;  and 
transmitting the set of operating parameters to the at least one environmental device to at least partially control at least one controlled environmental condition to which the animal subject is exposed to thereby at partially control the at least one health condition, wherein said at least one 


Claims 1 and 12 are rejected on the ground of nonstatutory double patenting over claims 1, 22 and 24 of U.S. Patent No. 10,271400 (U.S. Patent application 15/135287 and USPGPub No. 2016/0341436).  Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are substantially similar (as for example the limitation “determining operating parameters for at least one environmental device having variable output based at least partially on at least a portion of physiological data” of the application is equivalent to the limitation “determining a set of operating parameters for at least one environmental device based at least partially on at least a portion of the set of physiological data” of the patent) in scope and they use the similar limitations and produce the same end result of transmitting the operating parameters to the environmental device to control the output to control the health condition. 
It would be therefore obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that to modify or to omit the additional elements of claims 1, 22 and 24 of the patent to arrive at the claims 1 and 12 of the instant application as broader independent claims, would perform the same functions as before.
This is an obviousness-type double patenting rejection. See MPEP § 804.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Pillai, et al USPGPub No. 2017/0053068 A1 (hereinafter “Pillai”) in view of Lee, USPGPub No. 2016/0061472 A1 (hereinafter “Lee”).

As to claims 1 and 12, Pillai discloses A method comprising: 
receiving environmental data associated with one or more environment conditions to which the animal subject is or has been exposed (Pillai [0024] “receiving information automatically collected by at least one sensor in the respective habitable space” and [0041-43] “include at least one of an air quality sensor, a temperature sensor, or a humidity sensor to detect air quality parameters” see Fig.1-2, 7), wherein said environmental data comprises at least historical data over a certain period, wherein said certain period is at least one hour (Pillai [0093] “stored in a database or other data structure with a logical relationship” [0348-355] “Machine learning systems - during a training time using historical examples - derive meaning from complicated or imprecise data and extracts patterns or trends” [0024] “receiving information automatically collected by at least one sensor in the respective habitable space” and [0041-43] “include at least one of an air quality sensor, a temperature sensor, or a humidity sensor to detect air quality parameters” see Fig.1-2, 7, training time as certain period);  
determining operating parameters for at least one environmental device having variable output based [at least partially on at least a portion of physiological data] and at least a portion of said historical data, wherein determining the operating parameters comprises at least comparing said [at least one physiological data] to a baseline measurement and either increasing or decreasing said output depending on whether [said at least one physiological data] is above or below said baseline, wherein the degree to which the output is increased or decreased depends at least in part on said historical data (Pillai [0014-15] “determining, by the at least one processor, at least one adjustment to at least one operational parameter based on the identified at least one pattern in the collected personal wellness data and the collected habitable space wellness data” and [0041-43] “include at least one of an air quality sensor, a temperature sensor, or a humidity sensor to detect air quality parameters” and [0095-96] “environment 100 include a number of active components operable to achieve desired environmental characteristics” and [0100-101] see Fig.1-2, 7);  and 
transmitting the set of operating parameters to the at least one environmental device to at least partially control the output to thereby at partially control the at least one health condition (Pillai [0015] “environmental control system - communicatively coupled to the at least one processor - control subsystem dynamically adjusts at least one operational parameter of at least one of the active subsystems based on both the collected habitable space wellness data and on collected personal wellness data” and [0041-43] “include at least one of an air quality sensor, a temperature sensor, or a humidity sensor to detect air quality parameters” see Fig.1-2, 7). 
 
But, Pillai does not explicitly teach receiving physiological data associated with at least one health condition of an animal subject; and at least partially on at least a portion of physiological data --- at least one physiological data.
However, Lee discloses receiving physiological data associated with at least one health condition of an animal subject (Lee [0009] “configured to receive or transmit information from or to user equipment or indoor equipment, and a control unit configured to acquire at least one piece of environmental information and user biometric information” and [0046] “biometric information is biometric data of a user or an occupant” see Fig.1-2, element 110, s200 biometric information as physiological data of the subject); and  
Lee [0046] "biometric information" is biometric data of a user or an occupant - include the heart rate, body temperature, blood pressure, electrodermal response (a change in the electrical conductivity of the skin caused by an emotional response to a stimulus), and the like of a user or an occupant” see Fig.1-2, element 110, s200 biometric information as physiological data of the subject).

Pillai and Lee are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain environmental controlling.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities receiving a set of physiological data, as taught by Pillai, and incorporating biometric information as biometric data of a user, as taught by Lee.  

As to claim 2, the combination of Pillai and Lee disclose all the limitations of the base claims as outlined above.  
Pillai further discloses The method of claim 1, wherein said environmental condition comprises at least one of temperature, time, time zone, location of the animal, presence of the animal, duration of the presence of the animal, humidity, wind, wind chill, precipitation, barometric pressure, sun rise and sun set, dew point, tides, smog index/air quality, UV index, sound/noise, light exposure, diet, drug intake (Pillai [0014-15] “environmental control system --- control subsystem dynamically adjusts at least one operational parameter” and [0041-43] “include at least one of an air quality sensor, a temperature sensor, or a humidity sensor to detect air quality parameters” see Fig.1-2). 
 
As to claim 3, the combination of Pillai and Lee disclose all the limitations of the base claims as outlined above.  
Pillai further discloses The method of claim 2, wherein said environmental device controls said environmental condition (Pillai [0014-15] “environmental control system --- control subsystem dynamically adjusts at least one operational parameter” [0041-43] “include at least one of an air quality sensor, a temperature sensor, or a humidity sensor to detect air quality parameters” see Fig.1-2, light and illumination not as temperature or humidity). 
 
As to claim 4, the combination of Pillai and Lee disclose all the limitations of the base claims as outlined above.  
Pillai further discloses The method of claim 2, wherein said environmental condition comprises at least smog index/air quality (Pillai [0015] “environmental control system - control subsystem dynamically adjusts at least one operational parameter” and [0041-43] “include at least one of an air quality sensor, a temperature sensor, or a humidity sensor to detect air quality parameters” see Fig.1-2). 
 

Pillai further discloses The method of claim 2, wherein said environmental condition comprises at least UV index (Pillai [0015] “environmental control system --- control subsystem dynamically adjusts at least one operational parameter” and [0014] “include at least one light sensor to detect at least one of a light level or a color index of light in the respective habitable space” and [0041-43] “include at least one of an air quality sensor, a temperature sensor, or a humidity sensor to detect air quality parameters” see Fig.1-2, light level or color index of light provides UV index). 
 
As to claim 6, the combination of Pillai and Lee disclose all the limitations of the base claims as outlined above.  
Pillai further discloses The method of claim 2, wherein said environmental condition comprises at least sound/noise (Pillai [abstract] “Noise is reduced and sounds e.g., masking, music, natural - machine learning are used to improve health outcomes and wellness standards” [0015] “environmental control system --- control subsystem dynamically adjusts at least one operational parameter” and [0014] [0041-43] see Fig.1-2). 
 
As to claim 7, the combination of Pillai and Lee disclose all the limitations of the base claims as outlined above.  
 (Pillai [0011] “collecting personal wellness data indicative of food consumption by the at least one individual via the at least one survey” [0015] “environmental control system --- control subsystem dynamically adjusts at least one operational parameter” and [0014] [0041-43] see Fig.1-2, food composition provides diet). 
 
As to claim 8, the combination of Pillai and Lee disclose all the limitations of the base claims as outlined above.  
Pillai further discloses The method of claim 2, wherein said environmental condition comprises at least drug intake (Pillai [0188] “incomplete metabolism of drugs in the body, improper disposal of pills or personal care and cleaning product” [0095-96] [0261] see Fig.1-2, 7). 
 
As to claim 9, the combination of Pillai and Lee disclose all the limitations of the base claims as outlined above.  
Pillai further discloses The method of claim 1, wherein determining the operating parameters comprises comparing the at least a portion of physiological data and the at least a portion of environmental data to one or more predetermined limits and then using logic operators based on the comparison to establish the operating parameters for the at least one environmental device (Pillai [0014] “determining, by the at least one processor, at least one adjustment to at least one operational parameter based on the identified at least one pattern in the collected personal wellness data and the collected habitable space wellness data” and [0095-96] “environment 100 include a number of active components operable to achieve desired environmental characteristics” and [0261] “control subsystem 202 select a program based on certain criteria about the occupant” see Fig.1-2, 7). 
 
As to claim 10, the combination of Pillai and Lee disclose all the limitations of the base claims as outlined above.  
Pillai further discloses The method of claim 9, wherein the predetermined limits are established using a learning program (Pillai [0018] “control subsystem identify at least one pattern in the collected personal wellness data via at least one machine learning technique” and [0093] “stored in a database or other data structure with a logical relationship” [0348-355] see Fig. 2, 11). 
 
As to claim 11, the combination of Pillai and Lee disclose all the limitations of the base claims as outlined above.  
	Pillai further discloses The method of claim 9, wherein the predetermined limits are established by altering the at least one environmental condition and recording the change in the at least one health condition (Pillai [0014] “determining, by the at least one processor, at least one adjustment to at least one operational parameter based on the identified at least one pattern in the collected personal wellness data and the collected habitable space wellness data” and [0095-96] “environment 100 include a number of active components operable to achieve desired environmental characteristics” and [0261] “control subsystem 202 select a program based on certain criteria about the occupant” see Fig.1-2, 7 desired characteristics and certain criteria control as alter or change).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Ricci, USPGPub No. 2014/0309790 A1 discloses a system provides various outputs based on a user profile and configurations include comfort and interface settings adjusted based on the user profile information of health data related to the user and make adjustments to the configuration.
Lee, USPGPub No. 2016/0061472 A1 discloses a device for controlling temperature and humidity to set HVAC system using statistical information determined based on environmental information and user biometric information. 
Verberkt, et al. USPGPub No. 2016/0091217 A1 discloses a method for adjusting environmental conditions such as lighting conditions, temperature, and humidity based on one or more preferred environmental conditions. 
Ovadia, USPGPub No. 2015/0355649 A1 discloses a smart premises controller unit for processing data received from a plurality of sensors and controlling one or more pieces of equipment to activate an alarm, a climate resolver to control a climate in the room.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119